Citation Nr: 1107996	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to an initial compensable rating for internal hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011, the Veteran testified during a hearing before the undersigned in Washington, DC.  A transcript of that hearing is of record.  

On another matter, although the Veteran initiated an appeal with respect to the claims of entitlement to initial ratings in excess of 10 percent for degenerative joint disease of the lumbar spine, right wrist, and left wrist, he did not thereafter perfect an appeal by filing a timely substantive appeal.  Thus, these issues are not before the Board.

The issue of entitlement to an initial compensable rating for internal hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record during the January 19, 2011, Board hearing, the Veteran requested that his appeal involving the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

On the record during the January 19, 2011, Board hearing, the Veteran requested withdrawal of the appeal with respect to the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

The appeal with respect to the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is dismissed.


REMAND

The Board finds that further development is needed on the claim of entitlement to an initial compensable rating for internal hemorrhoids.

A February 2008 private colonoscopy report reflects the presence of small internal hemorrhoids.

A March 2009 VA examination report reflects that the Veteran was diagnosed with internal hemorrhoids during a colonoscopy in 2000.  He had complaints of occasional rectal bleeding but no pain.  The examiner was unable to confirm the presence of internal hemorrhoids.

During his Board hearing, the Veteran indicated that his symptoms have worsened in the past one to two years.  He testified that he now has bleeding with both soft and hard bowel movements at least three times per week.  His representative noted that the VA examiner was unable to confirm the presence of internal hemorrhoids, as a colonoscopy had not been performed.

As the above evidence and testimony indicates that the VA examination may have been inadequate and that the Veteran's internal hemorrhoids may have worsened in the last two years, the RO should afford him a VA examination to determine the current severity of his internal hemorrhoids.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).


Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA examination to determine the current severity of his internal hemorrhoids.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests, to include a colonoscopy, if deemed necessary, should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should state whether the Veteran has any internal hemorrhoids, and, if so, whether (a) they are mild or moderate; (b) they are large or thrombotic, and irreducible, with excessive redundant tissue, evidencing frequent recurrences; or (c) there is persistent bleeding with secondary anemia or fissures.

A complete rationale should be given for all opinions and conclusions.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


